Citation Nr: 1742231	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  09-38 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar myositis, bulging disc at L2 to S1, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for left shoulder bursitis claimed as a left shoulder condition, to include as being secondary to a service-connected cervical and lumbar spine disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran served on active duty in the US Army from September 1979 to September 1982, from December 2003 to February 2005, and from January 2006 to April 2007.

This case is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating action of September 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in  San Juan, the Commonwealth of Puerto Rico. 

The issues are REMANDED to the Agency of Original Jurisdiction (AOJ). 


REMAND

The Veteran has come before the VA asking that his service-connected lower back disability be assigned a disability rating in excess of 20 percent.  He has also claimed that he now suffers from a left shoulder disability that he maintains is caused or aggravated by a service-connected disability; namely, a spine disability.  

With respect to the lower back disability, a review of the record reveals that the Veteran last underwent a physical examination of the back in September 2010 - approximately seven years ago.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The United States Court of Appeals for Veterans Claims, hereinafter the Court, has held that when an appellant alleges that his/her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (an appellant is entitled to a new examination after a two-year period between the last VA examination and the appellant's contention that the pertinent disability has increased in severity).  Moreover, the Court has found that when an appellant claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Hence, under the circumstances (the age of the examination on September 2010 and the statements by the Veteran averring that his condition has become more disabling), the Board is of the opinion new VA examination of the Veteran's back should be scheduled to determine the current severity level of the Veteran's disability.

As noted previously, the Veteran has also come to the VA asking that service connection be granted for a left shoulder disability.  In reviewing the Veteran's claim, the Board finds that a medical professional has not provided comments as to whether the left shoulder disability is secondary to a service-connected disability. Review of the record reveals that the issue of secondary service connection has been raised as to the service-connected back and cervical spine disability.   VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2016).  A thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) and the assertions made by the appellant so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the Veterans Claim Assistance Act of 2000 (VCAA), it is the Board's opinion that such examinations should be afforded the Veteran before the Board issues a determination on the merits of his claim.  

Finally, as the case is being remanded, VA should obtain updated VA treatment record.

The actions identified herein are consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims, the case is remanded to the AOJ for the following development:

1.  Obtain updated VA treatment records.

2.  After completing directive #1, schedule the Veteran for an examination to evaluate the current severity of the service-connected lumbar spine disability, to include any associate neurologic abnormalities.  The examiner should complete the appropriate Disability Benefits Questionnaire.  

3.  After completing directive #1, schedule the Veteran for the appropriate examinations in order to determine whether the Veteran has a current left shoulder disability attributable to service.  The examiner should be provided access to the record.  All necessary tests should be conducted and each examiner should review the results of any testing prior to completion of the report.

After this review of the record and examination of the Veteran, the examiner should opine as to whether any currently diagnosed left shoulder disability at least as likely as not began in or is related to the Veteran's military service or any incidents therein, or whether any of the disabilities are caused by or aggravated by service-connected cervical and lumbar spine disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the specific condition at issue, such testing or examination is to be accomplished prior to completion of the examination report.

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.  

4.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the reports of examination.  

5.  Thereafter, the AOJ should readjudicate the issues on appeal.  If any benefit sought on appeal remain denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The purpose of the examinations requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


